DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication control section… controls” in claim 1; and “a registration section that registers” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Tomita; Kenichiro, US 20180252991 A1].

Regarding claim 1:
	Tomita discloses:
[Claim 1] A projector [Tomita: Fig.2: projector 1] comprising: 
a storage section [Tomita: Fig.2: storage section 54] that stores a connection destination list [Tomita: Fig.2: transmission log 150; ¶ 0074: “The storage section 54 stores connection information. The “connection information” is information on an apparatus that is connected as the image supply apparatus to the projector 1 and outputs image data to the projector 1. In the present embodiment, the first apparatus 5 including the PC 5a and the tablet 5b are connected as the image supply apparatus to the projector 1. The storage section 54 stores the connection information on the PC 5a and the tablet 5b and may store the connection information on another first apparatus 5. Examples of the connection information on an image supply apparatus may include the IP address, the computer name, the MAC address of the image supply apparatus, or any other piece of information that identifies the image supply apparatus on a network.”; ¶ 0075: “The storage section 54 further stores a transmission log 150. The transmission log 150 includes information on a packet transmitted by the communication section 55 under the control of the communication data control section 33, which will be described later. Specifically, the transmission log 150 includes the IP address of the destination (address) of the packet, packet identification information, which will be described later, the protocol 54and port number associated with the packet, and other pieces of information”] indicative of equipment [Tomita: Fig 2: e.g., PC 5a] connectable to the projector [Tomita: ¶ 0074: “The storage section 54 stores connection information. The “connection information” is information on an apparatus that is connected as the image supply apparatus to the projector 1 and outputs image data to the projector 1; ¶ 0075: “The transmission log 150 includes information on a packet transmitted by the communication section 55 under the control of the communication data control section 33, which will be described later. Specifically, the transmission log 150 includes the IP address of the destination (address) of the packet, packet identification information, which will be described later, the protocol and port number associated with the packet, and other pieces of information”]; and 
a communication control section [Tomita: Fig.2: control section 30: communication data control section 33] that, in a case where the projector [Tomita: Fig.2: projector 1] is to be connected to another equipment [Tomita: Fig.2, e.g., tablet 5b or second apparatus 7 ] through a network [Tomita: ¶ 0047: “The projector 1 and the first apparatus 5 form a wireless network N1, as shown in FIG. 1. Further, the projector 1 and the second apparatus 7 form the wireless network N2”], controls connection to the other equipment according to the connection destination list [Tomita: ¶ 0075: “The storage section 54 further stores a transmission log 150. The transmission log 150 includes information on a packet transmitted by the communication section 55 under the control of the communication data control section 33, which will be described later. Specifically, the transmission log 150 includes the IP address of the destination (address) of the packet, packet identification information, which will be described later, the protocol and port number associated with the packet, and other pieces of information”;  ¶ 0095: “Referring back to FIG. 2, the communication data control section 33 controls the communication section 55 to cause it to perform processing on a packet and control the first communication section 161 and the second communication section 162. The communication data control section 33 assigns IP addresses (first address 171, second address 172) to the communication section 55, sets SSIDs, sets codes corresponding to the SSIDs, and other types of operation”; ¶ 0122: “To achieve the function described above, the communication data control section 33, when it replaces the source ID 103 with the second address 172 in the action in (2), records in the transmission log 150 in the storage section 54 that the source ID 103 has been replaced”].

Regarding claim 2:
	Tomita discloses:
[Claim 2] The projector according to claim 1, wherein, according to the connection destination list [Tomita: Fig.2: transmission log 150; ¶ 0074: “The storage section 54 stores connection information. The “connection information” is information on an apparatus that is connected as the image supply apparatus to the projector 1 and outputs image data to the projector 1], the communication control section [Tomita: Fig.2: control section 30: communication data control section 33 ] further controls connection of another equipment [Tomita: Fig.2, e.g., tablet 5b or second apparatus 7] attempting to access the projector as well [Tomita: ¶ 0074: “In the present embodiment, the first apparatus 5 including the PC 5a and the tablet 5b are connected as the image supply apparatus to the projector 1. The storage section 54 stores the connection information on the PC 5a and the tablet 5b and may store the connection information on another first apparatus 5”; ¶ 0148: “As described above, the projector 1 can wirelessly communicate with the first apparatus 5, such as the PC 5a and the tablet 5b, via the first communication section 161, extract image data included in communication data 100 transmitted from the first apparatus 5, and projects an image. Further, the projector 1 can wirelessly communicate with the first apparatus 5 and/or the second apparatus 7, such as a router, and transmit and receive communication data 100 to and from the first apparatus 5 and/or the second apparatus 7 via the second communication section 162”].

Regarding claim 3:
	Tomita discloses:
[Claim 3] The projector according to claim 1, wherein the connection destination list is expressed by an URL or an IP address each of which indicates a location of equipment [Tomita: ¶ 0074: “Examples of the connection information on an image supply apparatus may include the IP address”].


Regarding claim 5:
	Tomita discloses:
[Claim 5] The projector according to claim 1, further comprising: a display control section [Tomita: Fig.2: projection control section 31] that acquires display data to perform display control of an image [Tomita: ¶ 0066: “he projection control section 31 controls the light source driver 22, the light modulator driver 23, and the image processing section 25 to cause them to project an image based on inputted image data on the target object”], wherein, in a case where the display control section acquires the display data, the communication control section [Tomita: Fig.2: control section 30: communication data control section 33] controls connection to the other equipment according to the connection destination list [Tomita: 0142 ¶ The control section 30 records information on the produced communication data 100 for transmission in the transmission log 150 (step S27) and controls the communication section 55 to cause it to transmit the communication data 100 produced in step S2 6 to the second apparatus 7 via the second communication section 162 (step S28)].

Regarding claim 6:
	Tomita discloses:
[Claim 6] A projector control method comprising: in a case where a projector [Tomita: Fig.2: projector 1] is to be connected to another equipment [Tomita: Fig.2, e.g., tablet 5b or second apparatus 7 ] through a network [Tomita: ¶ 0047: “The projector 1 and the first apparatus 5 form a wireless network N1, as shown in FIG. 1. Further, the projector 1 and the second apparatus 7 form the wireless network N2”], controlling connection to the other equipment according to a connection destination list [Tomita: Fig.2: transmission log 150; ¶ 0074: “The storage section 54 stores connection information. The “connection information” is information on an apparatus that is connected as the image supply apparatus to the projector 1 and outputs image data to the projector 1.”] indicative of equipment connectable to the projector [Tomita: ¶ 0075: “The storage section 54 further stores a transmission log 150. The transmission log 150 includes information on a packet transmitted by the communication section 55 under the control of the communication data control section 33, which will be described later. Specifically, the transmission log 150 includes the IP address of the destination (address) of the packet, packet identification information, which will be described later, the protocol and port number associated with the packet, and other pieces of information”;  ¶ 0095: “Referring back to FIG. 2, the communication data control section 33 controls the communication section 55 to cause it to perform processing on a packet and control the first communication section 161 and the second communication section 162. The communication data control section 33 assigns IP addresses (first address 171, second address 172) to the communication section 55, sets SSIDs, sets codes corresponding to the SSIDs, and other types of operation”; ¶ 0122: “To achieve the function described above, the communication data control section 33, when it replaces the source ID 103 with the second address 172 in the action in (2), records in the transmission log 150 in the storage section 54 that the source ID 103 has been replaced”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Tomita; Kenichiro, US 20180252991 A1] in view of [Matsushima; Hiroyuki, US 20140289817 A1].

Regarding claim 4:
	Tomita discloses:
[Claim 4] The projector according to claim 1.
	However, Tomita does not expressly disclose:
 further comprising: a registration section that registers the connection destination list in the storage section.
	Matsushima discloses:
further comprising: a registration section [Matsushima: Fig.2: remote control 21; Examiner: Interpretation based on ¶ 0133 (PGPUB) of Applicant’s specification.] that registers the connection destination list in the storage section [Matsushima: Fig.5; ¶ 0094: “FIG. 5 shows an example of a setting screen. The setting screen 50 shown in FIG. 5 may be projected by the projector 11 and includes projection server settings such as a projection server validity setting, a root URL setting, an index file setting, and an access restriction type setting. In this illustrated example, the setting screen 50 indicates that the projector 11 is to project an image by downloading contents from a server via a network rather than using an external medium such as a USB memory or a PC”; Examiner: User can operate setting screen via remote control 21].
 in the invention of Tomita to yield the predictable result of enabling a user to manually set the settings for the projector and thereby making the projector more customizable and/or convenient to the user.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Ota; Akihiko, US 20190197983 A1] discloses:
	“A method of controlling an image display device includes: transmitting a communication section setting command from a computer to a projector using wired or wireless communication is established, determining whether the projector communicates with the computer using the wired or the wireless communication in the case in which the projector receives the communication section setting command, updating communication section setting information so that the projector is set to a first operation state in which only the wired communication is enabled in a standby state in the case in which it is determined that the communication is performed using the wired communication, and updating the communication section setting information so that the projector is set to a second operation state in which only the wireless communication is enabled in the standby state in the case in which it is determined that the communication is performed using the wireless communication”, as recited in the abstract.

[Oka; Nobuhiro, US 20140184474 A1] discloses:


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623